NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

EDDIE CARGILE,                     )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D18-2433
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed December 12, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Laura E.
Ward, Judge.

Eddie Cargile, pro se.


PER CURIAM.

             Affirmed. See State v. Drawdy, 136 So. 3d 1209 (Fla. 2014); Adaway v.

State, 902 So. 2d 746 (Fla. 2005); Hughes v. State, 22 So. 3d 132 (Fla. 2d DCA 2009);

Carlyle v. State, 945 So. 2d 540 (Fla. 2d DCA 2006); Coughlin v. State, 932 So. 2d

1224 (Fla. 2d DCA 2006) (en banc); Shortridge v. State, 884 So. 2d 321 (Fla. 2d DCA

2004); Brown v. State, 827 So. 2d 1054 (Fla. 2d DCA 2002); Banaszak v. State, 579

So. 2d 867 (Fla. 2d DCA 1991).



NORTHCUTT, CASANUEVA, and SALARIO, JJ., Concur.